 

oo eo ND AW SS WY HN —

NHN NO NO NHN NO NO PN NO RN = EE eel
oN AO AW kk WY NY |= CFS 0 OO NAN DH F&F WY NY | SO

 

 

Case 3:16-cv-00407-MMD-CBC Document 41 Filed 07/08/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

AARON D. FORD L

Attorney General
IAN CARR, Bar No. 13840 FILED RECEIVED

Deputy Attorney General ____ ENTERED SERVED ON
State of Nevada COUNSELIPARTIES OF RECORD
Public Safety Division
100 N. Carson Street
Carson City, Nevada 89701-4717 JUL -9 2019
Tel: (775) 684-1259
E-mail: icarr@ag.nv.gov

CLERK US DISTRICT COURT
Attorneys for Defendants DISTRICT OF NEVADA
Adam Brendel, John “James” Buchanan, BY: DEPUTY
Timothy Howard and William Miller
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA °
OR DER
THOMAS JENSEN,
Case No. 3:16-cv-00407-MMD-CBC
Plaintiff,
v. MOTION FOR EXTENSION OF TIME
TO FILE REPLY IN SUPPORT OF
ADAM BRENDEL, et al., MOTION FOR SUMMARY JUDGMENT
Defendants. (Second Request)

 

Defendants, Adam Brendel, John “James’ Buchanan, Timothy Howard and William
Miller (Defendants), by and through counsel Aaron D. Ford, Attorney General of the State
of Nevada, and Ian Carr, Deputy Attorney General, hereby submit their Motion for
Extension of Time to File a Reply in Support of the Motion for Summary Judgment. This
Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum
of Points and Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendants respectfully request a thirty (30) day extension of time out from the
current deadline (July 8, 2019) to file a reply brief in support of the pending defense
motion for summary judgment in this case. Defense counsel is confronted with numerous
competing deadlines and a high workload due to staffing changes in the Office of the

Attorney General. However, such obstacles are currently being resolved and the

1

 
oo Oo ND AO Fe WD HY —

mo NO NHN NO HN HN RN HNO Rw wm mm mm mt cm met
ao sn NWN OH F&F WY NY —|§ F&F Oo Fe NAN DBD OHO F&F WD NY | SCS

 

 

Case 3:16-cv-00407-MMD-CBC Document 41 Filed 07/08/19 Page 2 of 3

requested extension of time should afford Defendants adequate time file a reply brief
supporting the motion for summary judgment in this case.
Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiffs
case, but will allow for more thorough briefing to narrow or eliminate issues prior to
further proceedings. The requested thirty (30) day extension of time should permit
Defendants time to file a reply brief in support of the pending defense motion for
summary judgment. Defendants assert that the requisite good cause is present to
warrant the requested extension of time.

For these reasons, Defendants respectfully request a thirty (80) day extension of
time from the current deadline to file a reply brief in support of the summary judgment
motion, with a new deadline to and including Wednesday, August 7, 2019.

DATED this 8th day of July, 2019.

AARON D. FORD

Attorney General
By: Lae Cort
IAN E. CARR, Bar No. 13840

Deputy Attorney General

 

Attorneys for Defendants

SSO ORDERED.

 

 
